Case 1:20-cv-05770-JMF Document 76-19 Filed 08/07/20 Page 1 of 3




                    Exhibit 19
          Case 1:20-cv-05770-JMF Document 76-19 Filed 08/07/20 Page 2 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                      Plaintiffs,

               v.                                       20-CV-5770 (JMF)

TRUMP, et al.,

                      Defendants.


Pursuant to 28 U.S.C. § 1746(2), I, Emily Freedman, hereby declare as follows:

          1.   I am over the age of eighteen and have personal knowledge of all the facts stated
herein.
          2.   I am Director of Community Development for the City of Providence, Rhode
Island. I oversee the administration, coordination, and preparation of all work required to
complete and fulfill the City’s obligations under its community development and housing
programs, including but not limited to all U.S. Department of Housing and Urban Development
(HUD)-funded programs. I have been employed by the City of Providence since 2016.
          3.   The City’s Community Development Director develops strategic goals, solicits
and evaluates project proposals annually, develops spending plans and investment strategies,
issues and evaluates federally-funded contracts, and reports to HUD and other relevant funding
entities on investment outcomes. High-quality census data is crucial to decision-making and
effective community development planning. Strategic goals and investment strategies for the
federal grant funds the City receives as a HUD entitlement community are developed through
five-year strategic planning initiatives, which include market analyses and needs assessments
using Census data.
          4.   The HUD Consolidated Plan process, as required under 24 CFR Part 91, relies on
Census and Census-derived data. HUD requires local grantee governments, including the City of
Providence, to develop a Consolidated Plan to serve as the comprehensive housing affordability
strategy and community development plan for its HUD formula funding. This document covers
        Case 1:20-cv-05770-JMF Document 76-19 Filed 08/07/20 Page 3 of 3




a five-year period and is updated annually. The City as a grantee must provide an estimate of its
housing needs projected for the ensuing five years, and (as prescribed in the regulation), the
housing data included in this portion of the plan shall be based on U.S. Census data as provided
by HUD and supplemented by any other reliable source or properly conducted local study.
       A grantee’s Consolidated Plan must estimate the number and type of families projected to
need housing assistance by income level, tenure type (owners and renters), and demographic
(elderly, single, large families, public housing residents, persons with HIV/AIDS, victims of
domestic violence, persons with disabilities, and others as prescribed under 24 CFR Part 91), and
identify how the jurisdiction will address these needs. The grantee must also evaluate housing
cost burden, and occurrence of substandard housing conditions and overcrowding.
       Through analysis of the City’s population growth/decline, owner/renter status, age, sex,
and racial data, and evaluation of changes in household size and household income using reliable
Census data sources, the City can reasonably project its future population growth, as well as
forecast trends in household size and income, to appropriately forecast its future housing need,
and plan and target its investments in affordable housing accordingly.
       5.      Poorer quality census data for the residents of the jurisdiction of the City of
Providence will potentially harm our residents if funding is not distributed to community projects
in accordance with need, or if investments are not based on accurate projections. For example,
misaligned investments in affordable housing development based on poor quality data could
result in shortages of needed housing types (such as too few units being built or rehabbed for the
elderly). As such, quality population characteristic data (data based on robust local response) is
critically important for community development planning.

I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


 Executed on this 6th day of August, 2020


                                                      /s/ Emily Freedman
                                                      EMILY FREEDMAN
                                                      Director of Community Development
                                                      for the City of Providence


                                                 2
